Case 4:20-mj-00053 Document 1 Filed on 01/13/20 in TXSD Page 1 of 7

AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

In the Matter of the Search of
(Briefly describe the property to be searched

)
)
or identify the person by name and address) ) Case No. H 2 0 . 0 0 5 3 M
Information associated with the Instagram username ' i

@jkip.trey_ that is stored at premises controlled by

 

Instagram )
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer
An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Southern District of Texas
(identify the person or describe the property to be searched and give its location):
See Attachment A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B

YOU ARE COMMANDED to execute this warrant on or before JEN ALLL 2 ) DoH to exceed 14 days)
C in the daytime 6:00 a.m. to 10:00 p.m. Mat any time in the day ér night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to a U.S. Magistrate Judge
(United States Magistrate Judge)

 

O Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) 1 until, the facts justifying, the later specific date of

Date and time issued: Yor~ /S  PO20 IZ 38 [' WE 7 y-

Judge’s signatire a

 

  

City and state: Houston, Texas , United States Magistrate Judge

 

 

Printed name and title

 
Case 4:20-mj-00053 Document 1 Filed on 01/13/20 in TXSD Page 2 of 7

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

Executing officer's signature

ATF Special Agent Nicholas Kingston

Printed name and title

 

 

 
Case 4:20-mj-00053 Document 1 Filed on 01/13/20 in TXSD_ Page 3 of 7

ATTACHMENT A
Property to Be Searched
This warrant applies to information associated with the Instagram profile with username:
@jkip.trey_
that is stored at premises owned, maintained, controlled, or operated by Instagram, LLC, a

company that is owned by Facebook, Inc. and headquartered in Menlo Park, California.

 
Case 4:20-mj-00053 Document 1 Filed on 01/13/20 in TXSD_ Page 4 of 7

ATTACHMENT B

Particular Things to be Seized

I. Information to be disclosed by Instagram, LLC

To the extent that the information described in Attachment A is within the possession,

custody, or control of Instagram, LLC, including any messages, records, files, logs, or information

that have been deleted but are still available to Instagram, LLC, or have been preserved pursuant

to a request made under 18 U.S.C. § 2703(f), Instagram, LLC is required to disclose the following

information to the government for each account listed in Attachment A:

a.

All identity and contact information, including full name, e-mail address, physical
address (including city, state, and zip code), date of birth, phone numbers, gender,
hometown, occupation, and other personal identifiers,

All past and current usernames associated with the account,

The dates and times at which the account and profile were created, and the Internet
Protocol (“IP”’) address at the time of sign-up;

All activity logs including IP logs and other documents showing the IP address,
date, and time of each login to the account, as well as any other log file information;

All information regarding the particular device or devices used to login to or access
the account, including all device identifier information or cookie information,
including all information about the particular device or devices used to access the
account and the date and time of those accesses;

All data and information associated with the profile page, including photographs,
“bios,” and profile backgrounds and themes;

All communications or other messages sent or received by the account,

All user content created, uploaded, or shared by the account, including any
comments made by the account on photographs or other content,

All photographs and images in the user gallery for the account;
All location data associated with the account, including geotags;

All data and information that has been deleted by the user;

 
Case 4:20-mj-00053 Document 1 Filed on 01/13/20 in TXSD Page 5 of 7

1. A list of all of the people that the user follows on Instagram and all people who are
following the user (i.e., the user’s “following” list and “followers” list), as well as
any friends of the user;

m. A list of all users that the account has “unfollowed” or blocked;
n. All privacy and account settings;
0. All records of Instagram searches performed by the account, including all past

searches saved by the account;

p. All information about connections between the account and third-party websites
and applications; and,

q. All records pertaining to communications between Instagram, LLC and any person
regarding the user or the user’s Instagram account, including contacts with support
services, and all records of actions taken, including suspensions of the account.

IL. Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and
instrumentalities of violations of Title 18 U.S.C. § 922(u), involving Billy CHAVIS since
November 26, 2019, including, for each username identified on Attachment A, information
pertaining to the following matters:

(a) Organization or preparatory steps taken in furtherance of the scheme.

(b) The sale of firearms, including any negotiations regarding prices, types of firearms,
or how the firearms were acquired.

(c) Evidence indicating how and when the Instagram account was accessed or used, to
determine the chronological and geographic context of account access, use, and
events relating to the crime under investigation and to the Instagram account owner;

(d) Evidence indicating the Instagram account owner’s state of mind as it relates to the
crime under investigation;

(e) The identity of the person(s) who created or used the user ID, including records that

help reveal the whereabouts of such person(s).

 
Case 4:20-mj-00053 Document 1 Filed on 01/13/20 in TXSD Page 6 of 7

(f) The identity of the person(s) who communicated with the user ID about matters
relating to the organized robberies, theft of firearms, and sale of firearms, including

records that help reveal their whereabouts.
Case 4:20-mj-00053 Document 1 Filed on 01/13/20 in TXSD Page 7 of 7

CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS RECORDS
PURSUANT TO FEDERAL RULE OF EVIDENCE 902(11)

I, , attest, under penalties of perjury under the
laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information
contained in this declaration is true and correct. I am employed by Instagram, LLC, and my
official title is . Lama custodian of records for Instagram,
LLC. I state that each of the records attached hereto is the original record or a true duplicate of
the original record in the custody of Instagram, LLC, and that I am the custodian of the attached

records consisting of (pages/CDs/kilobytes). I further state that:

a. all records attached to this certificate were made at or near the time of the occurrence
of the matter set forth, by, or from information transmitted by, a person with

knowledge of those matters;

b. such records were kept in the ordinary course of a regularly conducted business

activity of Instagram, LLC; and,
c. such records were made by Instagram, LLC as a regular practice.

I further state that this certification is intended to satisfy Rule 902(11) of the Federal

Rules of Evidence.

 

 

Date Signature
